DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ amendment/arguments dated 12/28/2021.
Withdrawal of Restriction Requirement
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 07/09/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.   Claims 4-5 and 7-8 directed to the non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 4-5 and 7-8 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Suzuki (US 2017/0062734) in view of Zhang (J. Mater. Chem. C, 2013, 1, 757-764). 
Suzuki teaches a light-emitting element comprising a first electrode, a second electrode, and an EL layer (paragraph 13). The light-emitting layer 113 includes the host material and the light-emitting material. As the light-emitting material, any of fluorescent materials, phosphorescent materials, substances exhibiting thermally activated delayed fluorescence (TADF) may be used (paragraph 131). 
The host material includes a finite number of options which includes CBP (paragraph 142).  The finite host options are viewed as functionally equivalent wherein said host options would be fully expected to functional in a similar capacity as a host material. CBP fails to show the required cyano group(s).
Zhang teaches CBP is a very well-known host used in OLEDs; however, CBP also has a number of shortcomings such as (page 757):


    PNG
    media_image1.png
    106
    369
    media_image1.png
    Greyscale

Zhang indicates clear advantages of using CBP-CN in place of CBP such as greater thermal stability and efficiency (page 758): 


    PNG
    media_image2.png
    133
    368
    media_image2.png
    Greyscale

The office views the above as sufficiency justification, suggestion and guidance to a skilled artisan before the filing date of the invention to render obvious exchanging the CBP host for a CBP-CN host. 
	Suzuki in view of Zhang fail to teaches the triplet and singlet energy requirements of independent claim 1. Suzuki in view of Zhang fail to suggest or offer guidance that would render it obvious to select materials meeting the electronic requirements of independent claim 1.

Claims 1-20 allowed. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786